Citation Nr: 0726702	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to service connection for residuals of exposure 
to ultraviolet radiation, to include corneal flash burns.


REPRESENTATION


Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD


S. Finn, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1951 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied service connection for residuals 
(including vision loss and traumatic cataract, status post 
chamber lens implant) from corneal flash burns as a result of 
exploding magnesium bomb (hereinafter "eye disorder").  The 
veteran perfected a timely appeal of this issue to the Board.

In August 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local regional office.  
At the hearing, the Veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  The Board will 
consider this evidence when reviewing his appeal.  In 
addition, at the hearing, the Veterans Law Judge noted that 
the veteran requested that the issue be rephrased.  The Board 
has therefore restated the issue on appeal as set forth 
above.

The case was remanded in January 2006 so that the veteran 
could be afforded a VA examination to determine the current 
nature and extent of any eye disorder, to include cataracts 
or residuals of corneal flash burn, found to be present.




FINDINGS OF FACT

1.  The eye disorder, which was first medically demonstrated 
many years after service, was not caused by or related to any 
incident of service.

2.  No competent evidence has been presented to show that the 
veteran's eye disorder was the result of the exposure to 
ionizing radiation or other incident that happened in 
service.


CONCLUSION OF LAW

The veteran's eye disorder was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service or as the result of the exposure to ionizing 
radiation therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 
5100, 5103, 5104 and 5107(a) (West 2007); 38 C.F.R. §§3.303, 
3.304, 3.307, 3.309, 3.3111 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 
 
The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. §5103(a) 
and 38 C.F.R. §3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters dated August 2003 and December 2003, he was 
notified of the information and evidence needed to 
substantiate and complete his claim.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  He was 
also told to submit any medical reports in his possession.  
The VCAA letter was sent to him prior to the RO's February 
2004 decision that is the basis for this appeal.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  No further notice is needed as to any 
disability rating or effective date matters.  Any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot as the claim, discussed supra, has 
been denied.  Therefore, VA's duty to notify the veteran has 
been satisfied and there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown,  4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 
 
The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The Board observes that the 
veteran's service medical records are unavailable and are 
presumed either lost or destroyed as a result of a fire at 
the National Personnel Records Center (NPRC) in 1973.  As a 
result, VA has a heightened duty to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In the instant case, VA has satisfied this 
heightened duty to assist.  In a January 2004 letter, the 
veteran was informed of alternative forms of evidence (e.g., 
lay statements from fellow soldiers, records and statements 
from service medical personnel) which could be used to 
support his claim.  The veteran was also afforded an 
opportunity to submit medical records to support his claim.  
VA has also obtained a medical examination with an opinion as 
to the etiology of the claimed disorder.

Moreover, the VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
Board notes that although the veteran has been asked to 
provide complete treatment records from St. Alexius Medical 
Center as supported by the February 2007 letter in response 
to the private doctor's undated letter changing the diagnoses 
from "senile cataract" to "traumatic cataract," he has 
failed to respond with any pertinent information that would 
permit VA to confirm such an eye disorder.  It appears that 
the veteran's private medical record was destroyed by the 
doctor 15 years after the surgery, as indicated by the VA 
examiner in his June 2007 examination notes.  However, the 
duty to assist in not a one-way street.  The veteran cannot 
passively wait for assistance in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See  Wood v. Derwinski, 1 Vet. App. 
190 (1991) (holding that a veteran claiming service 
connection for PTSD, should supply VA with adequate 
information to conduct a successful search for necessary 
evidence).  

The Board now determines that VA has done everything possible 
to assist the veteran in developing his claim.  The Board 
again notes that the RO did not receive a response from the 
veteran to its request for information.  Therefore, a remand 
would be fruitless.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service." Id. 
 
Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of 
diseases that are presumptively service connected, specific 
to radiation-exposed veterans.  38 U.S.C.A. §  1112(c); 38 
C.F.R. §3.309(d).  Second, when a "radiogenic disease" 
first becomes manifest after service, and it is contended 
that the disease resulted from exposure to ionizing radiation 
during service, various development procedures must be 
undertaken in order to establish whether or not the disease 
developed as a result of exposure to ionizing radiation.  38 
C.F.R. §3.311(a)(1).  Third, even if the claimed disability 
is not listed as a presumptive disease under 38 C.F.R. 
§3.309(d) or as a radiogenic disease under 38 C.F.R. §3.311, 
service connection must still be considered under 38 C.F.R. 
§3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the veteran has alleged that he received flash 
burns from the exploding magnesium shell that led to corneal 
damage, as indicated in his August 2004 substantive appeal.  
Specifically, he asserts that on July 19, 1952, he was flying 
a combat mission over Korea when a magnesium anti-aircraft 
bomb exploded very close to his position.  He states that he 
was in the left gunner's position and was scanning the sky 
for enemy when the shell exploded.  As a result of the 
explosion, he claims to have been white blinded for a couple 
of hours.  He then indicated that he did not report this 
event because he believed that he had recovered from the 
incident.  He also submitted a buddy statement dated in May 
2000 from the "right gunner" on the same flight mission.  
This statement corroborates his account of the explosion.  
The veteran's service personnel records associated with the 
file also corroborate his position as a gunner and the flight 
on July 19, 1952.

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is 
defined as either a veteran who while serving on active duty, 
or an individual who while serving on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. §3.309(d)(3)(i).  
"Radiation-risk activity" is defined to mean on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War  
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946. 38 C.F.R. 
§3.309(d)(3)(ii).

Here, a combat mission over Korea where a magnesium anti-
aircraft bomb exploded near the veteran is not considered a 
"radiation-risk activity" pursuant to 38 C.F.R. 
§3.309(d)(3)(ii) nor has it been shown that he had been 
present in a "radiation zone" or near Hiroshima or Nagasaki 
during service.   Moreover, a corneal flash burn and the 
other residuals of this eye disorder are not one of the 
diseases set forth in 38 C.F.R. §3.309(d) as presumptively 
related to radiation exposure.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. §3.309(d) are 
not for applicable to the instant case.  

As to the second method for establishing service connection, 
38 C.F.R. §3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure; a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946. 38 C.F.R. §3.311(a)(2).

For purposes of 38 C.F.R. §3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes, among other diseases, 
all types of cancers, which must become manifest five years 
or more after exposure.  38 C.F.R. §3.311(b)(2)(i)-(xxiv), 
(b)(5)(iv).

Here, the veteran has neither a "radiogenic disease," as 
listed under 38 C.F.R. §3.311(b)(2)(i)-(xxiv), nor 
confirmation from the service department of exposure to 
ionizing radiation as a result of claimed participation in 
testing of nuclear weapons. As such, he is not considered to 
be a radiation-exposed veteran, and the provisions of 38 
C.F.R. §3.311, for developing his claim based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease, are not applicable.

As to the third method for establishing service connection 
(i.e., direct), 38 C.F.R. §3.303(d) provides that service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  Thus, if a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d at 1043-44.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

As noted above, the veteran's service medical records are 
unavailable in this case.  However, the claims file does 
include a January 1960 separation exam and post-service 
medical records.  The veteran's January 1960 separation 
examination indicated right vision of 20/50 corrected to 
20/20 and left vision of 20/20.  

In June 1986, he was diagnosed with senile cataract (later 
changed to traumatic cataract) and underwent a posterior 
chamber lens implant, posterior capsulotomy at St. Alexius 
Medical Center.  The medical records from St. Alexius Medical 
Center were incomplete because the veteran's file was purged 
15 years after the surgery as indicated by the VA examiner in 
is June 2007 examination notes.

The veteran was examined by the VA in June 2007.  He told the 
medical examiner that he was exposed to intense ultraviolet 
radiation from a magnesium shell explosion and that he 
believes that the right eye was the only eye exposed to 
intense light because the left at the time was covered by a 
gas mask.  He also stated that he believed that the 
ultraviolet radiation caused a cataract in the right eye, 
which was subsequently removed in 1986.  Based on the history 
obtained by the patient, the doctor further noted that the 
patient had no generalized symptom complaints in either eye.  
His only visual symptom was that of mild blurred vision of 
the left eye for several years, which has progressively 
worsened and has had no periods of incapacitation from his 
eye condition other than at the time of the flash itself when 
he was unable to see out that eye for a brief period.

Based on the examination findings and a review of the 
veteran's entire claims file, he was diagnosed as follows:  
pseudophakia status post cataract extraction in the right 
eye; nuclear sclerotic cataract in the left eye (age 
related); history of the corneal abrasions with no permanent 
corneal scarring or irregularity in either eye; and myopia 
with astigmatism in the horizontal axis for each eye (age 
related astigmatism).  The examiner noted that the patient 
had "no current scars or corneal defects resulting from the 
corneal abrasions given in the patient's history."  He also 
stated that the term traumatic cataract is vague in that it 
is not clearly described as being a radiation cataract.  He 
noted that the patient has no current scars or corneal defect 
resulting from the corneal abrasions given in the patient's 
history.  In conclusion, the examiner determined that "it is 
less likely if not less than 50/50 probability that the 
patient's current vision in the right eye is affected by 
corneal abnormalities as a result of the history of abrasions 
from the above mentioned UV light/radiation exposure."  He 
also stated that the myopia  was symmetrical in each eye, and 
the astigmatism was not irregular as might be expected with 
corneal wounds from burn injury if it were severe enough.  He 
noted that the astigmatism was only present in the horizontal 
visual axis and was equal in both eyes and this pattern of 
astigmatism was generally considered age-related.    

The Board is aware of the 1986 private doctor's conclusion 
that the veteran had a traumatic cataract; however, the 
doctor apparently did not review the claims file, and it 
appears that he relied on statements made by the veteran 
regarding causation.  The Board notes that a fully informed 
medical opinion is needed in order to clarify the etiology of 
any current condition.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

By contrast, the VA examiner reviewed the entire claims file 
and provided a rationale for concluding that there was no 
causal relationship between an eye disorder and service.  
Moreover, the veteran has presented no competent evidence to 
support his lay assertions that he had developed an eye 
disorder due radiation exposure in service.  Given that the 
VA examination was based on a more thorough review of the 
veteran's history in regard to this disorder, the Board finds 
it to have substantially greater probative value than the 
private opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).

Moreover, treatment for the eye disorder began more than two 
decades following the alleged incident.  Even if the 
veteran's recent statements in his claim could be read as 
claiming continuity of symptomology since service, such 
history is substantially rebutted by the unfavorable June 
2007 opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  Therefore, the Board finds 
that the veteran failed to meet the criteria for the third 
prong by establishing service connection for radiation 
exposure by way of proof of actual direct causation.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for eye disorder caused 
by exposure to radiation, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for residuals of exposure 
to ultraviolet radiation, to include corneal flash burns, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


